      Case 1:20-cv-00094 Document 24 Filed on 07/29/21 in TXSD Page 1 of 2
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                             UNITED STATES DISTRICT COURT                             July 29, 2021
                              SOUTHERN DISTRICT OF TEXAS                           Nathan Ochsner, Clerk
                                BROWNSVILLE DIVISION

RUBEN GUZMAN,                                  §
                                               §
         Plaintiff,                            §
                                               §
VS.                                            §   CIVIL ACTION NO. 1:20-CV-094
                                               §
ANDREW SAUL,                                   §
                                               §
         Defendant.                            §

                  ORDER ADOPTING REPORT AND RECOMMENDATION

        Plaintiff Ruben Guzman seeks review of the Administrative Law Judge’s decision to deny

him Disability Insurance Benefits and Supplemental Security Income. (Compl., Doc. 1) He moves

for summary judgment. (Guzman MSJ, Doc. 19) Defendant Andrew Saul, Commissioner of the

Social Security Administration, also moves for summary judgment and responded to Guzman’s

Motion. (Saul MSJ, Doc. 20; Response, Doc. 21) Guzman did not respond to Saul’s Motion for

Summary Judgment.

        On June 29, 2021, the United States Magistrate Judge issued a Report and

Recommendation concluding that substantial evidence did not support the ALJ’s decision and

recommending that the case be remanded to the Commissioner of Social Security for further

proceedings. (Report and Recommendation, Doc. 23) No party filed any objections to the Report

and Recommendation. The Court finds no plain error in the Report and Recommendation. The

Court agrees, however, that it need not reach the issue of whether Guzman could perform jobs in

the national economy, and that the analysis may differ based on the proceedings on remand.

        The Court ADOPTS the Report and Recommendation, with the exception of Section V.B.

As a result, it is:

        ORDERED that Plaintiff Ruben Guzman’s Motion for Summary Judgment (Doc. 19) is

GRANTED as to the Administrative Law Judge’s conclusion that Guzman’s intellectual and

mental limitations were not severe;
     Case 1:20-cv-00094 Document 24 Filed on 07/29/21 in TXSD Page 2 of 2



       ORDERED that Defendant’s Motion for Summary Judgment (Doc. 20) is DENIED; and

       ORDERED that this case is REVERSED and REMANDED to the Commissioner of

Social Security for further hearings not inconsistent with this Order and the adopted Report and

Recommendation, pursuant to sentence four of the Social Security Act, 42 U.S.C. § 405(g).

       All other relief not expressly granted is denied.

       The Clerk of Court is directed to close this matter.

       Signed on July 29, 2021.


                                                     ____________________________
                                                     Fernando Rodriguez, Jr.
                                                     United States District Judge
